Citation Nr: 9913656	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

The veteran's claim for service connection for bilateral knee 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals until March 1, 
1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disability diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not reveal any 
complaints or finding of knee disability; the veteran 
indicated on his November 1996 discharge medical history 
report that he did not have a trick or locked knee, and 
examination of the knees in November 1996 was normal.

On VA examination in February 1997, the veteran reported a 
three-year history of knee tendonitis.  Physical examination 
revealed normal range of motion of the hips, knees, and 
ankles without localized tenderness or swelling in the knee 
joints.  The veteran was able to squat, walk, and stand 
without difficulty.  X-rays of the knees were considered 
unremarkable.  Tendonitis in the knee joints was diagnosed by 
history only.

Although the veteran has expressed his opinion that he has a 
current bilateral knee disability that began in service, lay 
persons are not competent to give medical opinions.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Since service medical records and the VA examination report 
are negative for the presence of knee disability and there is 
no other competent evidence of knee disability, the Board 
must conclude that the veteran's claim for service connection 
for bilateral knee disability is not well grounded.  
Grottveit at 92.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for bilateral knee 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 


